Citation Nr: 0728663	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to 
September 2000.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in June 
2006, at which time the Board remanded the case for the RO to 
schedule the veteran for a Board hearing.  In August 2006, 
the veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the Wilmington RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's low back disability is manifested by limitation 
of motion but forward flexion of the thoracolumbar spine is 
greater than 30 degrees; the disability has resulted in no 
significant neurological impairment and no incapacitating 
episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in December 2003, prior to its initial adjudication of 
the claim.  Although this letter did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the veteran was not provided notice with respect to 
the effective-date element of his claim until March 2006, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for the 
veteran's low back disability.  Consequently, an effective 
date will not be assigned, so the failure to provide timely 
notice with respect to that element of the claim was no more 
than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In a September 2000 rating decision, the veteran was granted 
service connection and assigned a 20 percent disability 
rating for a low back strain, effective September 4, 2000.  
The veteran's current claim for an increased rating was 
received in October 2003.  

In December 2003 the veteran was provided a VA examination to 
determine the severity of his low back disability.  He 
reported that he could walk one mile on flat ground and that 
he could climb three flights of stairs before stopping.  In 
the past, he had used a back brace, but did not currently use 
any ambulation aid.  He stated that his back pain was 
aggravated by turning, twisting, or bending movements.  
Examination of the thoracolumbar spine showed an absence of 
paraspinal spasm or deformity.  Range of motion testing 
showed forward flexion was to 60 degrees with hyperextension 
to 20 degrees, lateral flexion to 20 degrees, and rotation to 
20 degrees.  The diagnosis was a lumbar sprain and strain 
with complaints of pain in the back and limited lumbar spine 
range of motion.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was seen from January 2003 to 
September 2004 with complaints of low back pain and 
paraspinal muscle spasms following walking, bending, and 
lifting.  An X-ray study in July 2003 disclosed minimal 
narrowing of the intervertebral disk spaces.  In July 2004, 
the veteran denied experiencing numbness or tingling, but 
stated that his low back pain would radiate to his neck.

The veteran's most recent VA examination was conducted in 
December 2005.  At that time, he stated that his current 
symptoms were stiffness in the lower back and achy pain that 
became more prominent when bending and lifting.  He reported 
using a brace to stabilize his back.  There were no 
complaints of pain radiating down his legs.  The veteran 
stated that three times a year he used Oxycodone for flare-
ups of pain.  His activities of daily living were unimpaired 
by his low back pain, and he reported missing approximately 
ten days of work in the past year due to his low back 
disability.  He denied experiencing incapacitating episodes.  
Upon physical examination, spasms of the back were not 
observed; however, there was tenderness in the paravertebral 
muscles.  Range of motion testing showed forward flexion to 
60 degrees, extension to 20 degrees, lateral rotation to 25 
degrees, and lateral flexion to 30 degrees bilaterally.  Upon 
repetitive use there was no additional loss of range of 
motion due to pain, fatigue, weakness, or incoordination.  
The examiner concluded that there was no significant 
additional loss of range of motion due to flare-ups.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Disorders of the spine are evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  Intervertebral disc syndrome will be evaluated 
under the general formula for rating diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Under Diagnostic Code 5243 for evaluating intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.   A 
20 percent evaluation is assigned if there incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

As a preliminary matter, the Board notes that the record does 
not establish, and the veteran does not allege, that he has 
experienced incapacitating episodes of low back pain.  In 
fact, the examiner at the December 2005 VA examination 
specifically noted that the veteran reported not having 
incapacitating episodes.  Moreover, there is no evidence that 
the veteran has been prescribed bedrest by a physician 
because of his low back disability.  Therefore, he is not 
entitled to an increased rating on the basis of 
incapacitating episodes.  Moreover, none of the medical 
evidence shows that there is any neurological impairment 
affecting either lower extremity.

The veteran contends that an increased rating is warranted 
for his low back disability as he experiences increased pain 
and muscle spasms.  Although the veteran has been diagnosed 
with a low back sprain and minimal narrowing of the 
intervertebral disc spaces, the medical evidence does not 
establish that forward flexion of the veteran's thoracolumbar 
spine is to 30 degrees or less or that the veteran 
experiences unfavorable ankylosis of his entire thoracolumbar 
spine.  In this regard, the Board notes that at both the 
December 2003 and December 2005 VA examinations, forward 
flexion of the lumbar spine was measured to 60 degrees.  In 
addition, the December 2005 VA examiner noted that where was 
no additional loss of range of motion upon repetitive testing 
due to pain, fatigue, weakness, or incoordination.  The 
examiner also concluded that there was no significant 
additional loss of range of motion due to flare-ups of pain.  
Therefore, the disability does not warrant a higher 
evaluation under the general rating formula for rating 
diseases and injuries of the spine.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to the claim because the preponderance of the 
evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006).  The record reflects that the veteran 
has not required frequent hospitalization for this disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 20 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

	
ORDER

Entitlement to a disability rating in excess of 20 percent 
for a low back disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


